Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 01/11/2021 have been fully considered but they are not persuasive. With regard to thermally coupling, applicant argues that the references fail to disclose the new limitations. The examiner respectfully disagrees. The new limitations are made of a first part as “the back of the second compressor wheel attached to the back of the turbine wheel”, which is a repeat of an existing limitation that was already recited and rejected in the previous office action and the applicant has agreed to because applicant has not argued against that rejection. Then the new limitations continues by the phrase "to thermally couple the second compressor wheel and the turbine wheel for heat transfer between the second compressor stage and the turbine section", which is a statement of the intended use/result of the invention. “to thermally couple” is interpreted as a mere contact between two elements which allows for thermal energy (i.e. heat) to pass through the contact. The modifications made by the rejections, by virtue of the back of the second compressor wheel being attached to the back of the turbine wheel, result in the two wheels to be thermally coupled, which allows heat transfer between the second compressor stage and the turbine section. Moreover, see the two wheels of Boudigues being thermally coupled in their core below the recess. See, for example, Fig. 6 and 7 of Boudigues, where arrow 1 points to. Applicant argues that Boudigues teaches away from this modification. The examiner respectfully disagrees because firstly, there is no need for another rejection for the new .
Claim Objections
Claims 1, 18, and 28 are objected to because of the following informalities:  claims 1, 18, and 28 recite “back of the second compressor wheel being fixedly .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 9, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman in view of Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
With regard to claim 1, Sivaraman discloses Sivaraman discloses a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel in Fig. 2) that partly defines a second compressor stage, a turbine housing (see the housing around the turbine wheel in Fig. 2) that partly defines a turbine section; a back-to-back wheel arrangement (see wheels 5 and 3 having their backs to each other in Fig. 2) including a second compressor wheel (5) and a turbine wheel (3) that are supported on the shaft (Fig. 2), the second compressor wheel supported in the second compressor housing to partly st interpretation as element 9 alone, for 2nd and 3rd interpretations see the annotated Fig. 2. Either interpretation individually reads on the claim limitation, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) that is attached to the turbine housing and the second compressor housing (Fig. 2), the divider plate receiving the back-to-back wheel arrangement and defining a fluid boundary for the turbine section and the second compressor stage (Fig. 2). Sivaraman does not appear to explicitly disclose that a back of the second compressor wheel being fixedly attached to a back of the turbine wheel at an interface.
However, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a single back-to-back wheel arrangement (1) with turbine wheel (A) on one side and compressor wheel (B) on the other side (Fig. 6, 7, abstract), wherein compressor wheel is fixedly attached to a back of the turbine wheel at an interface (Fig. 6, 7). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the turbine wheel and the second compressor wheel as integrally attached and unitary to cooperatively define a one-piece 
It is noted that the phrase "to thermally couple the second compressor wheel and the turbine wheel for heat transfer between the second compressor stage and the turbine section" is being treated as a statement of the intended use/result of the 
The above modification, by virtue of the back of the second compressor wheel being attached to the back of the turbine wheel, results in the two wheels to be thermally coupled, which allows heat transfer between the second compressor stage and the turbine section. Moreover, see the two wheels of Boudigues being thermally coupled in their core below the recess. See, for example, Fig. 6 and 7, where arrow 1 points to.

    PNG
    media_image1.png
    684
    468
    media_image1.png
    Greyscale

Annotated Fig. 2 of Sivaraman

With regard to claim 2, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses that the second compressor wheel is disposed between the first compressor wheel and the turbine wheel along the axis (Sivaraman, Fig. 2).

With regard to claim 4, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses that the first compressor wheel is included in a low-pressure compressor stage, and the second compressor wheel is included in a high- pressure compressor stage; and further comprising an interstage duct (Sivaraman, see 17 in Fig. 2) that directs flow of a fluid from the first compressor wheel to the second compressor wheel (Sivaraman, see [0033] disclosing that “the air is compressed in two stages by the first and second compressor wheels 4 and 5”. Hence the first compressor stage has a lower pressure and is considered the low pressure stage and the second compressor wheel has a higher pressure than the first one and is considered high pressure stage).

With regard to claim 5, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses that the turbine wheel includes a turbine support structure and a plurality of turbine blades that are supported by the turbine support structure (Sivaraman, Fig. 2, and Boudigues, Fig. 6, 7); wherein the second compressor wheel includes a compressor support structure and a plurality of compressor blades that are supported by the compressor support structure 

With regard to claim 8, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses that the turbine wheel and the second compressor wheel are integrally attached and unitary to cooperatively define a one-piece member (see the rejection of claim 1 above and Boudigues, Fig. 6, 7).

With regard to claim 9, the combination of Sivaraman and Boudigues discloses the charging device of claim 8 (as set forth above), and further discloses that the divider plate has a first face and a second face that face in opposite axial directions along the axis (Sivaraman, Fig. 2), wherein the divider plate includes an aperture (Sivaraman, Fig. 2); wherein the aperture receives the one-piece member (Sivaraman, Fig. 2, the aperture in Fig. 2 receives the wheels, so after the modification of claim 8, it still receives the wheels as one-piece member); wherein the divider plate separates the second compressor stage and the turbine section of the charging device (Sivaraman, Fig. 2); and wherein the first face of the divider plate cooperates with the turbine housing to define a radially-extending inlet of the turbine section (see the 3rd interpretation of divider plate in the annotated Fig. 2 of Sivaraman. However note that the 1st and 2nd interpretations also read on this limitation because it is with the 

With regard to claim 26, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses that the back-to-back wheel arrangement has a solid cross-section between the back of the second compressor wheel and the back of the turbine wheel and across the interface to thermally couple the second compressor wheel and the turbine wheel (see the rejection of claim 1 above and Boudigues, Fig. 6, 7).

With regard to claim 27, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses a bearing (Sivaraman, 29) that supports the shaft, the first compressor wheel, and the back-to-back wheel arrangement for rotation as a unit relative to the first compressor housing, the second compressor housing, the turbine housing, and the divider plate; and wherein the bearing is spaced apart longitudinally along the axis from the back-to-back wheel arrangement (Sivaraman, see the two bearings 29 in Fig. 2, one is right behind the compressor wheel 4 to its right, and the other one is between the motor 11 and compressor wheel 5).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman in view of Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence, as applied to claim 1 above, and further in view of Knoop et al. (US 2012/0051952), referred to hereafter as Knoop.
With regard to claim 6, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), but does not appear to explicitly disclose that the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell. 
However, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell ([0043]). Knoop teaches that the exhaust gas of the fuel cell can be used to drive the turbine and, via the turbine, the compressor wheels ([0023]). The fuel cell uses the discharge of the compressor to convert the oxygen in the air, and the hydrogen supplied to it, into electrical energy ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the charging device of the combination of Sivaraman and Boudigues in a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell which uses the discharge of the compressor to convert the oxygen in the air, and the hydrogen supplied to it, into 

With regard to claim 7, the combination of Sivaraman and Boudigues discloses the charging device of claim 1 (as set forth above), and further discloses a motor (Sivaraman, 11) that is disposed between the back-to-back wheel arrangement and the first compressor wheel (Sivaraman, Fig. 2); but does not appear to explicitly disclose that the turbine wheel is configured to be driven in rotation by exhaust from a fuel cell to assist the motor.
However, Knoop, which is in the same field of endeavor of charging devices, teaches a charging device used with a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell ([0043]). Knoop teaches that the exhaust gas of the fuel cell can be used to drive the turbine and, via the turbine, the compressor wheels ([0023]). The fuel cell uses the discharge of the compressor to convert the oxygen in the air, and the hydrogen supplied to it, into electrical energy ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the charging device of the combination of Sivaraman and Boudigues in a fuel cell where the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell which uses the discharge of the compressor to convert the oxygen in the air, and the hydrogen supplied to it, into .
-------------------------------------------------------------------------------------------------------------------
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
19.	With regard to claims 6 and 7, Walton discloses a charging device for a fuel cell (Fig. 1), comprising a compressor and turbine and a motor in between, wherein the charging device is configured to compress a fluid stream and direct it toward the fuel cell stack and the turbine wheel is configured as a turbine expander that receives exhaust from a fuel cell and is driven in rotation by exhaust from the fuel cell (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device with back to back compressor and turbine wheels as recited in claim 1. 

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second st interpretation as element 9 alone, for 2nd and 3rd interpretations see the annotated Fig. 2. Either interpretation individually reads on the claim limitation, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) that is attached to the turbine housing and the second compressor housing (Fig. 2), the divider plate receiving the back-to-back wheel arrangement and defining a fluid boundary for the turbine section and the second compressor stage (Fig. 2). Sivaraman further teaches the benefits of the multi-stage charging device as it teaches that because the air is compressed in two stages by the first and second compressor wheels 4 and 5, the desired boost pressure can be obtained even when the rotation speed of the shaft member is relatively low, which makes it possible to suppress heat generation of the electric motor and, at the same time, achieve downsizing of the electric motor ([0034]). Sivaraman further teaches that it is possible to construct a compact charging device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with Walton and replace the charging device of Walton with the multi-stage charging device of Sivaraman in order to realize the benefits mentioned by Sivaraman such as obtaining a desired boost pressure, suppressing motor heat, downsizing the motor, and creating a more compact multi-stage charging device.

With regard to a back of the second compressor wheel being fixedly attached to a back of the turbine wheel at an interface, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a single back-to-back wheel arrangement (1) with turbine wheel (A) on one side and compressor wheel (B) on the other side (Fig. 6, 7, abstract), wherein compressor wheel is fixedly attached to a back of the turbine wheel at an interface (Fig. 6, 7). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the turbine wheel and the second compressor wheel as integrally attached and unitary to cooperatively define a one-piece member, wherein compressor wheel is fixedly attached to a back of the turbine wheel at an interface, in order to reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time, as both references and the claimed invention 
It is noted that the phrase "to thermally couple the second compressor wheel and the turbine wheel for heat transfer between the second compressor stage and the turbine section" is being treated as a statement of the intended use/result of the invention. “to thermally couple” is interpreted as a mere contact between two elements which allows for thermal energy (i.e. heat) to pass through the contact. 
The above modification, by virtue of the back of the second compressor wheel being attached to the back of the turbine wheel, results in the two wheels to be .
-------------------------------------------------------------------------------------------------------------------
Claims 18, 19, 21-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2007/0077459), referred to hereafter as Walton, in view of Sivaraman et al. (EP 3 242 002), referred to hereafter as Sivaraman, and Boudigues et al. (FR 2 588 612), referred to hereafter as Boudigues, and using Hiereth et al. (US 5,406,796), referred to hereafter as Hiereth, as evidence.
 With regard to claim 18, Walton discloses a charging device for a fuel cell system with a fuel cell stack (Fig. 1), comprising a shaft that is supported for rotation about an axis (Fig. 1); a compressor and turbine with a motor in between (Fig. 1), wherein the charging device is configured to compress a low pressure fluid stream and direct a high pressure fluid stream toward the fuel cell stack (Fig. 1); the turbine wheel configured to be driven in rotation by an exhaust stream from the fuel cell stack (Fig. 1), but Walton is silent about the specifics of a multi-stage charging device with back to back compressor and turbine wheels as recited in claim 18.

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor stage cooperatively defined by a first compressor wheel (4) and a first compressor housing (Fig. 2); a motor section (11) with st interpretation as element 9 alone, for 2nd and 3rd interpretations see the annotated Fig. 2. Either interpretation individually reads on the claim limitation, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) that is attached to the turbine housing and the second compressor housing (Fig. 2) and defining a fluid boundary for the turbine section and the second compressor stage (Fig. 2); the first compressor wheel, the rotor, the second compressor wheel, and the turbine wheel fixed to shaft (6) to rotate as a unit relative to the first compressor housing, the stator, the second compressor housing, and the turbine housing (Fig. 2); the first compressor stage configured to compress an inlet fluid stream and direct a low pressure fluid stream toward the second compressor stage (see [0033]). Sivaraman further teaches the benefits of the multi-stage charging device as it teaches that because the air is compressed in two stages by the first and second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with Walton and replace the charging device of Walton with the multi-stage charging device of Sivaraman in order to realize the benefits mentioned by Sivaraman such as obtaining a desired boost pressure, suppressing motor heat, downsizing the motor, and creating a more compact multi-stage charging device.

With regard to a back of the second compressor wheel being fixedly attached to a back of the turbine wheel at an interface, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a single back-to-back wheel arrangement (1) with turbine wheel (A) on one side and compressor wheel (B) on the other side (Fig. 6, 7, abstract), wherein compressor wheel is fixedly attached to a back of the turbine wheel at an interface (Fig. 6, 7). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the turbine wheel and the second 
It is noted that the phrase "to thermally couple the second compressor wheel and the turbine wheel for heat transfer between the second compressor stage and the turbine section" is being treated as a statement of the intended use/result of the 
The above modification, by virtue of the back of the second compressor wheel being attached to the back of the turbine wheel, results in the two wheels to be thermally coupled, which allows heat transfer between the second compressor stage and the turbine section. Moreover, see the two wheels of Boudigues being thermally coupled in their core below the recess. See, for example, Fig. 6 and 7, where arrow 1 points to.

With regard to claim 19, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses that the second compressor wheel is disposed between the first compressor wheel and the turbine wheel along the axis (Sivaraman, Fig. 2).

With regard to claim 21, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses an interstage duct (Sivaraman, see 17 in Fig. 2) that directs flow of the low pressure fluid stream from the first compressor wheel to the second compressor wheel (Sivaraman, see [0033] disclosing that “the air is compressed in two stages by the first and second compressor wheels 4 and 5”. Hence the first compressor stage has a lower pressure and is considered the low pressure stage and the second compressor wheel has a higher pressure than the first one and is considered high pressure stage).

With regard to claim 22, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses that the turbine wheel and the second compressor wheel are integrally attached and unitary to cooperatively define a one-piece member (see the rejection of claim 1 above and Boudigues, Fig. 6, 7).

With regard to claim 23, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 22 (as set forth above), and further discloses that the divider plate has a first face and a second face that face in opposite axial directions along the axis (Sivaraman, Fig. 2), wherein the divider plate includes an aperture (Sivaraman, Fig. 2); wherein the aperture receives the one-piece member (Sivaraman, Fig. 2, the aperture in Fig. 2 receives the wheels, so after the modification of claim 8, it still receives the wheels as one-piece member); wherein the divider plate separates the second compressor stage and the turbine section of the charging device (Sivaraman, Fig. 2); and wherein the first face of the divider plate cooperates with the turbine housing to define a radially-extending inlet of the turbine section (see the 3rd interpretation of divider plate in the annotated Fig. 2 of Sivaraman. However note that the 1st and 2nd interpretations also read on this limitation because it is with the “cooperation” of those plates that the housing inlet is defined, without which the housing would not stand and also would leak. Note that “cooperate” doesn’t require that the fluid actually touch the divider plate, because cooperation can be indirect), and wherein the second face of the divider plate cooperates with the second compressor housing to 

With regard to claim 24, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses that the back-to-back wheel arrangement has a solid cross-section between the back of the second compressor wheel and the back of the turbine wheel and across the interface to thermally couple the second compressor wheel and the turbine wheel (see the rejection of claim 1 above and Boudigues, Fig. 6, 7).

With regard to claim 25, the combination of Walton and Sivaraman and Boudigues discloses the charging device of claim 18 (as set forth above), and further discloses a bearing (Sivaraman, 29) that supports the shaft, the first compressor wheel, and the back-to-back wheel arrangement for rotation as a unit relative to the first compressor housing, the second compressor housing, the turbine housing, and the divider plate; and wherein the bearing is spaced apart longitudinally along the axis from the back-to-back wheel arrangement (Sivaraman, see the two bearings 29 in Fig. 2, one is right behind the compressor wheel 4 to its right, and the other one is between the motor 11 and compressor wheel 5).


With regard to claim 28, Walton discloses a charging device for a fuel cell system with a fuel cell stack (Fig. 1), comprising a shaft that is supported for rotation about an 

However, Sivaraman, which is in the same field of endeavor of charging devices, teaches a multi-stage charging device comprising: a shaft (6) that is supported for rotation about an axis; a first compressor wheel (4) and a first compressor housing (see the housing around the first compressor wheel in Fig. 2) that cooperate to define a first compressor stage, the first compressor wheel being fixed on the shaft (Fig. 2); a second compressor housing (see the housing around the second compressor wheel in Fig. 2) that partly defines a second compressor stage, a turbine housing (see the housing around the turbine wheel in Fig. 2) that partly defines a turbine section; a back-to-back wheel arrangement (see wheels 5 and 3 having their backs to each other in Fig. 2) including a second compressor wheel (5) and a turbine wheel (3) that are supported on the shaft (Fig. 2), the second compressor wheel supported in the second compressor housing to partly define the second compressor stage (Fig. 2), the turbine wheel supported in the turbine housing to partly define the turbine section (Fig. 2), the second compressor wheel and the turbine wheel tapering inward radially as the back-to-back wheel arrangement extends longitudinally from the interface along the axis to terminate at opposite ends (Fig. 2); a divider plate (divider plate can be interpreted in three ways: 1st interpretation as element 9 alone, for 2nd and 3rd interpretations see the annotated Fig. 2. Either interpretation individually reads on the claim limitation, note that the claim doesn’t require the divider plate to be a one-piece integral and unitary element) having a rd interpretation of divider plate in the annotated Fig. 2 of Sivaraman. However note that the 1st and 2nd interpretations also read on this limitation because it is with the “cooperation” of those plates that the housing inlet is defined, without which the housing would not stand and also would leak. Note that “cooperate” doesn’t require that the fluid actually touch the divider plate, because cooperation can be indirect), and wherein the second face of the divider plate cooperates with the second compressor housing to define a radially-extending diffuser section of the second compressor stage (Fig. 2). Sivaraman further teaches the benefits of the multi-stage charging device as it teaches that because the air is compressed in two stages by the first and second compressor wheels 4 and 5, the desired boost pressure can be obtained even when the rotation speed of the shaft member is relatively low, which makes it possible to suppress heat generation of the electric motor and, at the same time, achieve downsizing of the electric motor ([0034]). Sivaraman further teaches that it is possible to construct a compact charging device capable of achieving good efficiency from a low rotation state even with the use of the relatively small-sized electric motor ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sivaraman with 

With regard to a back of the second compressor wheel being fixedly attached to a back of the turbine wheel at an interface, and the solid part between them, Boudigues, which is the same field of endeavor of turbochargers, teaches a turbocharger with a single back-to-back wheel arrangement (1) with turbine wheel (A) on one side and compressor wheel (B) on the other side (Fig. 6, 7, abstract), wherein compressor wheel is fixedly attached to a back of the turbine wheel at an interface (Fig. 6, 7), the back-to-back wheel arrangement having a solid cross-section between the back of the second compressor wheel and the back of the turbine wheel and across the interface to thermally couple the second compressor wheel and the turbine wheel (Fig. 6, 7). Boudigues further teaches that this design reduces the mass and inertia of the turbocharger and make it more compact with lower assembly time (page 2; line 33-page 3; line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the turbine wheel and the second compressor wheel as integrally attached and unitary to cooperatively define a one-piece member, wherein compressor wheel is fixedly attached to a back of the turbine wheel at an interface, and the back-to-back wheel arrangement is solid between the second compressor wheel and the turbine wheel and across the interface which allows heat 
It is noted that the phrase "to thermally couple the second compressor wheel and the turbine wheel for heat transfer between the second compressor stage and the turbine section" and “to thermally couple the second compressor wheel and the turbine wheel” are being treated as a statement of the intended use/result of the invention. “to 
The above modification, by virtue of the back of the second compressor wheel being attached to the back of the turbine wheel, results in the two wheels to be thermally coupled, which allows heat transfer between the second compressor stage and the turbine section. Moreover, see the two wheels of Boudigues being thermally coupled in their core below the recess. See, for example, Fig. 6 and 7, where arrow 1 points to.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745  

/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745